Citation Nr: 1242394	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder with anxiety, sleep impairment, and depression prior to January 31, 2009, and in excess of 30 percent on and after January 31, 2009.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.  

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  



7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

8.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008, with prior inactive service totaling eleven months and fifteen days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal is REMANDED directly to the RO on the basis of the Veteran's representation by an attorney.  VA will notify the Veteran-appellant if further action is required on his part.



REMAND

In his Form 9, Appeal to the Board of Veterans' Appeal, received by the RO in June 2010, the Veteran requested a hearing before the Board, sitting at the RO.  He reiterated that request in his written statement of August 2010, but modified that request in a written statement received by the RO in November 2011, seeking in lieu of a travel board hearing, a videoconference hearing before the Board.  

The record reflects that the RO advised the Veteran in writing in March 2012 of its scheduling of the requested videoconference hearing in early June 2012.  Received by the RO in April 2012 was a statement from the Veteran's attorney, who therein noted that a duly executed appointment of representative had been submitted to the RO earlier in April 2012 and requested a postponement of the scheduled hearing until a copy of the Veteran's claims folder was received and reviewed by him.  No further action was thereafter taken by the RO for rescheduling of the Veteran's requested videoconference hearing before the Board, nor has that request been withdrawn.  Remand to afford the Veteran his requested hearing is required.  

Notice is taken that the notice of appointment of the Veteran's attorney is absent from the claims folder, but it is also evident that the Board has recognized that attorney as the Veteran's representative in connection with the Board's action in September 2012 in providing that attorney with a copy of the Veteran's VA claims folder and Virtual VA documents.  

Accordingly, this case is REMANDED for the following actions:

After associating with the claims folder the Veteran's April 2012 appointment of Christopher Loiacono of The National Veterans Disability Advocates, LLC, as his representative, afford the Veteran his requested videoconference hearing before the Board in connection with his May 2010 request therefor.  


The purpose of this REMAND is to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


